Citation Nr: 9911916	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  97-20 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
condition, to include depression.

2.  Entitlement to service connection for a psychiatric 
condition, to include depression, due to an undiagnosed 
illness claimed as being related to military service in the 
Persian Gulf.

3.  Entitlement to service connection for a respiratory 
condition, to include bronchitis.

4.  Entitlement to service connection for a respiratory 
condition, to include bronchitis, due to an undiagnosed 
illness claimed as being related to military service in the 
Persian Gulf.

5.  Entitlement to service connection for aloperia areata 
(hair loss).

6.  Entitlement to service connection for aloperia areata 
(hair loss) due to an undiagnosed illness claimed as being 
related to military service in the Persian Gulf.

7.  Entitlement to service connection for chronic fatigue 
syndrome.

8.  Entitlement to service connection for chronic fatigue 
syndrome due to an undiagnosed illness claimed as being 
related to military service in the Persian Gulf.

9.  Entitlement to service connection for a hiatal hernia 
with esophagitis, to include trouble swallowing, gas, and 
constipation.

10.  Entitlement to service connection for a hiatal hernia 
with esophagitis, to include trouble swallowing, gas, and 
constipation, due to an undiagnosed illness claimed as being 
related to military service in the Persian Gulf.

11.  Whether new and material evidence sufficient to reopen a 
claim for entitlement to service connection for the residuals 
of an injury to the thoracic segment of the spine has been 
submitted.

12.  Entitlement to an increased evaluation for the residuals 
of a right knee injury, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., Esquire


WITNESSES AT HEARING ON APPEAL

Appellant and his estranged wife



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from November 1990 to 
June 1991.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from rating decisions of 
February 1996 and December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
North Little Rock, Arkansas.


REMAND

On VA Form 9, Appeal to the Board of Veterans' Appeals, the 
veteran's accredited representative requested a hearing 
before a member of the Board of Veterans' Appeals.  Such a 
hearing has not been accomplished; consequently, the claim is 
being remanded to the RO for that hearing.

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should schedule a travel board 
hearing before a member of the Board for 
the appellant.  The RO will then notify 
the appellant of the time and place of 
the hearing.

Upon completion of the hearing, the claim should be returned 
to the Board for further consideration.  No action is 
required of the veteran until he is contacted by the regional 
office.  The purpose of this REMAND is to ensure due process.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



